DETAILED ACTION
This office action addresses Applicant’s response filed on 26 April 2021.  Claims 1, 3-11, and 13-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 16 July 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,417,367 has been reviewed and is NOT accepted.  The person who signed the terminal disclaimer is not the applicant, patentee, or an attorney or agent of record.

Claim Objections
Claims 9 and 19 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 8 and 18, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,417,367 (hereinafter, “the ‘367 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3 of the ‘367 patent recite a non-transitory computer readable medium storing a program, and an optimizing apparatus, causing a computer to execute an optimization process of a processor physical design for instability control, the optimization process comprising:

calculating a virtual force for the power pad, the transistor cell, the decoupling capacitor, or the electrical unit based on the determined physical quantities (the virtual force for the given electrical unit in one direction is calculated by averaging voltage gradient on a connected wire from that direction over all simulation cycles of target power trace), and
performing placement of the power pad, the transistor-cell, the decoupling capacitor, or the electrical unit, using the virtual force (employing a placement method for the plurality of electrical units on the electronic device based on a virtual force), and
wherein the virtual force is a vector in a direction of one or more physical quantities averaged over time observed by the power pad, the transistor-cell, the decoupling capacitor, or the electrical unit (translating transient information of the physical quantities into metrics of local instability by averaging the physical quantities over a period of time of a program execution or over a range of frequency, the virtual force is a vector in a direction of a total averaged physical quantities observed by a given electrical unit), and
.

Claims 3-7 and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,417,367 (hereinafter, “the ‘367 patent”) in view of Wang, “Walking Pads: Fast Power-Supply Pad-Placement Optimization”.
Regarding claim 3, the claims of the ‘367 patent do not appear to explicitly recite that a plurality of the power pad, the transistor-cell, the decap, or the electrical unit are moved simultaneously in one optimization iteration.  Wang discloses these limitations (p. 537, col. 2, par. 2).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the claims of the ‘367 patent with the teachings of Wang, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of using virtual forces to direct placement of circuit elements based on physical quantities of the circuit elements.  KSR Int’l Co. v. Teleflex Inc., 82 
Regarding claim 4, the claims of the ‘367 patent do not appear to explicitly recite that movement of the power pad is gradually restricted to promote convergence.  Wang discloses these limitations (p. 539, col. 2, par. 2, Walking Pads – Freezing).  Motivation to combine remains consistent with claim 3.
Regarding claim 5, the claims of the ‘367 patent do not appear to explicitly recite that one of the power pad, the transistor-cell, the decap, or the electrical unit is moved in one optimization iteration.  Wang discloses these limitations (p. 539, col. 2, last paragraph, Walking Pads – Refined).  Motivation to combine remains consistent with claim 3.
Regarding claim 6, the claims of the ‘367 patent do not appear to explicitly recite that movement of one of the power pad, the transistor-cell, the decap, or the electrical unit is prioritized by a distance to a location of highest violations.  Wang discloses these limitations (p. 539, col. 2, last paragraph).  Motivation to combine remains consistent with claim 3.
Regarding claim 7, the claims of the ‘367 patent do not appear to explicitly recite that the violation takes place when observed physical quantities exceed predetermined thresholds and is measured by metrics of count, amplitude, or mathematical functions of the count and the 
Claims 13-17 are directed to an apparatus having analogous limitations to claims 3-7 and are rejected under the same reasoning.

Claims 8-10 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,417,367 (hereinafter, “the ‘367 patent”) in view of Wang, and further in view of US 2009/0089726 to Heng.
Regarding claims 8 and 9, the claims of the ‘367 patent do not appear to explicitly recite that effectiveness of movements of one of the power pads, the transistor-cells, the decaps, or the electrical units is quantified by objective functions of metrics of violations, wherein the metrics of violations include a global violation count, a local violation count for an individual power pad, transistor-cell, decap, or electrical unit, and a global violation amplitude.  Heng discloses these limitations (¶42).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the claims of the ‘367 patent with the teachings of Wang and Heng, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of evaluating layout quality KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  The claims of the ‘367 patent, Wang, and Heng are directed to processes for generating layouts, and Wang further discloses optimization of layouts to reduce IR drop violations.  Heng discloses that quality of generated layouts can be evaluated on the basis of the number and magnitude of violations, which is directly applicable to the claims of the ‘367 patent in the same way to achieve the same result so that the number and magnitude of IR drop violations are used to evaluate the quality of layouts generated by the process of the ‘367 patent.
Regarding claim 10, the claims of the ‘367 patent do not appear to explicitly recite that the optimization is performed against a plurality of objective functions of metrics of violations, either in parallel or one after the other according to contributions of the metrics to a stability of a system.  Heng discloses this limitation (¶42).  Motivation to combine remains consistent with claims 8 and 9.
Claims 18-20 are directed to an apparatus having analogous limitations to claims 8-10 and are rejected under the same reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090.  The examiner can normally be reached on M-F 07:30-17:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

8 May 2021